UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52362 Worldwide Strategies Incorporated (Exact name of registrant as specified in its charter) Nevada 41-0946897 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 3801 East Florida Avenue, Suite 400, Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 991-5887 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o (not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ýNo o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of December 15, 2011 – 15,078,734 shares of common stock EXPLANATORY NOTE This Amendment No. 1 to our Quarterly Report on Form 10-Q for the fiscal quarter ended October 31, 2011 (the “Form 10-Q”), as filed with the Securities and Exchange Commission on December 20, 2011, is to file a corrected Statement of Cash Flows and to furnish Exhibit 101 to the Form 10-Q formatted in eXtensible Business Reporting Language (“XBRL”). No other changes have been made to the Form 10-Q other than the furnishing of the exhibit described above.This Amendment No. 1 does not reflect subsequent events occurring after the original filing date of the Form 10-Q or modify or update in any way disclosures made in the Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the Interactive Data Files in Exhibit 101 hereto are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 1 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Balance Sheets October 31, July 31, (unaudited) Assets Current Assets: Cash $ $ Prepaid expenses 35,962 Total current assets 38,947 Office equipment, net of accumulated depreciation of $22,623 — - Deposits 150 Total assets $ $ Liabilities and Shareholders’ Deficit Current Liabilities: Accounts and notes payable: Accounts payable $ $ Accounts payable, related party(Note 2) 3,900 Accrued compensation(Note 3) 410,625 Accrued liabilities (Note 5) 10,025 Accrued liabilities, related party (Note 4) 85,153 Notes payable (Note 5) 151,000 Total current liabilities 718,030 675,763 Shareholders’ deficit (Note 6): Preferred stock, $.001 par value; 25,000,000 shares authorized, 1,491,743 shares issued and outstanding 1,492 1,492 Common stock, $.001 parvalue, 33,333,333 shares authorized 15,078,734 and 14,241,234 shares issued and outstanding at October 31, 2011 and July 31, 2011, respectively 15,079 Additional paid-in capital 6,795,611 Deficit accumulated during development stage ) ) Total shareholders’ deficit ) ) Total liabilities and shareholders' deficit $ $ See accompanying notes to consolidated condensed financial statements 2 WORLDWIDE STRATEGIES INCORPORATED (A Development Stage Company) Consolidated Condensed Statement of Operations (Unaudited) March 1, 2005 (Inception) For the Three Months Ended Through October 31, October 31 Sales $
